Name: 2005/506/EC: Commission Decision of 14 July 2005 amending Decision 1999/120/EC as regards the inclusion of one establishment in Albania in provisional lists of third country establishments from which Member States are authorised to import animal casings (notified under document number C(2005) 2657) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  animal product;  agri-foodstuffs;  trade
 Date Published: 2005-07-15; 2006-12-12

 15.7.2005 EN Official Journal of the European Union L 184/68 COMMISSION DECISION of 14 July 2005 amending Decision 1999/120/EC as regards the inclusion of one establishment in Albania in provisional lists of third country establishments from which Member States are authorised to import animal casings (notified under document number C(2005) 2657) (Text with EEA relevance) (2005/506/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), and in particular Article 2(4) thereof, Whereas: (1) Commission Decision 1999/120/EC of 27 January 1999 drawing up provisional lists of third country establishments from which the Member States authorise imports of animal casings (2) sets out provisional lists of establishments in third countries from which the Member States are authorised to import animal casings. (2) Albania has provided the name of one establishment producing animal casing for which the responsible authorities certify that the establishment complies with Community rules. (3) Accordingly, that establishment should be included in the lists set out in Decision 1999/120/EC. (4) As on-the-spot inspections of the concerned establishment have not yet been carried out, imports from it should not be eligible for reduced physical checks pursuant to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3). (5) Decision 1999/120/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex to Decision 1999/120/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 22 July 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 243, 11.10.1995, p. 17. Decision as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); Corrigendum in OJ L 195, 2.6.2004, p. 12. (2) OJ L 36, 10.2.1999, p. 21. Decision as last amended by the 2003 Act of Accession. (3) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1); Corrigendum in OJ L 191, 28.5.2004, p. 1. ANNEX The following text is added to Annex : PaÃ ­s: Albania/ZemÃ : AlbÃ ¡nie/Land: Albanien/Land: Albanien/Riik: Albaania/Ã §Ã Ã Ã ±: Ã Ã »Ã ²Ã ±Ã ½Ã ¯Ã ±/Country: Albania/Pays: Albanie/Paese: Albania/Valsts: AlbÃ nija/Ã alis: Albania/OrszÃ ¡g: AlbÃ ¡nia/PajjiÃ ¼: L-Albanija/Land: AlbaniÃ «/PaÃ stwo: Albania/PaÃ ­s: AlbÃ ¢nia/Krajina: AlbÃ ¡nsko/DrÃ ¾ava: Albanija/Maa: Albania/Land: Albanien 1 2 3 4 5 1.7.2005 Ital Casing KorcÃ « KorcÃ « 1 1. Excluding intestines, from the duodenum to the rectum, of bovine animals of all ages, or products derived therefrom, as provided for in Regulation (EC) No 999/2001 of 22 May 2001. This exclusion does not apply to such products derived from animals born, continously reared and slaughtered in Argentina, Australia, Brazil, Chile, Costa Rica, New Zealand, Nicaragua, Panama, Paraguay and Uruguay.